Citation Nr: 0513996	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral below the knee amputations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, his son (R.H.W., Jr.), and B.B.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to November 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record shows that the 
veteran did develop an additional disability of gangrene 
leading to bilateral below the knee amputations as the result 
of VA hospital care, medical or surgical treatment, or 
examination, but the competent medical evidence of record 
further indicates that this additional disability was not 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, nor was this additional disability the result of an 
event that was not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral below the knee amputations 
is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist, with Procedural History of 
the Claim

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist claimants, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating the veteran's claim at this time does 
not prejudice him in the disposition thereof.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court held  that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  See Pelegrini II at 120-123.

Recently, in Mayfield v. Nicholson, No. 02-1077 (April 14, 
2005), the Court defined the application of the prejudicial 
error rule as provided at 38 U.S.C.A. § 7261(b) (West 2002) 
to the VCAA's duty to notify under 38 U.S.C.A. § 5103(a).  
The Court held that generally, an appellant must first 
identify - with considerable specificity -  an error, in 
terms of how a notice was defective and what evidence the 
appellant would have provided or requested the Secretary of 
VA (Secretary) to obtain had the Secretary fulfilled his 
notice obligations under the law.  The Court found that an 
appellant must indicate with considerable specificity as to 
how the lack of that notice and evidence affected the 
essential fairness of the adjudication in his case.  The 
Court stated that after the appellant meets the burden of 
going forward with such a plausible showing of prejudice, the 
Secretary must then demonstrate a lack of prejudice by 
persuading the Court that the purpose of the notice required 
by the VCAA was not frustrated by any the identified error.  
The Court additionally noted that if such an error is 
determined to exist and be of the type that has the "natural 
effect" of producing prejudice, then an appellant need not 
plead prejudice at all, and it is instead the Secretary's 
burden in the first instance to show a lack of prejudice in 
terms of the essential fairness of the adjudication.  

The Mayfield Court further held that, regarding element (1) 
of VCAA notice under 38 U.S.C.A. § 5103(a) - what information 
and evidence is necessary to substantiate the claim - an 
error as to this element, if in existence, would be of the 
kind that had the natural effect of producing prejudice.  As 
to elements (2) and (3) - who should provide what information 
and evidence for the claim - the Court found that an 
appellant's assertion of error with respect to either of 
these elements, by itself, does not have the natural effect 
of producing prejudice, and so prejudice could arise from an 
asserted error only if the appellant failed to submit 
evidence because he was not advised to do so, or if the 
Secretary failed to seek to obtain evidence that should have 
been obtained.  As to element (4) - that VA must request that 
a claimant provide any evidence in his possession that 
pertains to the claim - the Court found that a complying 
notice need not necessarily use the exact language of the 
regulation, so long as it properly conveys its essence to a 
claimant, and held that any error with regard to the 
specificity of such language does not have the natural effect 
of producing prejudice, such that prejudice would exist only 
if the claimant had evidence in his possession - not 
previously submitted - that is of the type that should be 
considered by the Secretary in assessing the claim.  

Finally, as to the timing of a VCAA notice under 38 U.S.C.A. 
§ 5103(a), the Mayfield Court again held that this type of 
error does not have the natural effect of producing 
prejudice, and, as first suggested in Pelegrini II, the Court 
reiterated that a timing-of-notice error may be sufficiently 
remedied and cured by the subsequent provision of adequate 
notice, such that the claimant is still then provided with a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Accordingly, with respect to this appeal, after the veteran 
filed his claim for compensation under the provisions of 
38 U.S.C.A. § 1151 in May 2002, the RO transmitted a VCAA 
notice letter to him in June 2002.  The Board finds that this 
letter adequately informed the veteran of VA's duties to 
notify and assist him in substantiating his claim under the 
VCAA, and advised him of the delegation of responsibility 
between VA and the veteran in obtaining information and 
evidence in support of his claim.

The June 2002 VCAA letter provided the veteran with notice of 
the specific VA legal requirements necessary to be 
established in order to award a claim for compensation under 
38 U.S.C.A. § 1151.  The RO also advised the veteran that VA 
must make reasonable efforts to help him get evidence 
necessary to support his claim, and that the RO would help 
him get such documents as medical records, employment 
records, or records from other Federal agencies.  The RO 
stated that the veteran must provide enough information about 
these records so that it would be able to request them from 
the person or agency that has the records.  The RO also 
notified the veteran that it was still his responsibility, 
however, to support his claim with appropriate evidence.  The 
RO further indicated that it would assist the veteran by 
providing a medical examination or getting a medical opinion, 
if it decided that such information was necessary to make a 
decision on his claim.  


The RO also told the veteran in June 2002 that it needed 
certain information or evidence from him, including 
information for any person or agency holding records that 
might support his claim.  The RO also informed the veteran 
that he should tell the RO about any additional information 
or evidence that he wanted the RO to obtain for him, and 
indicated that he should send in any evidence in his 
possession that the RO needed for his claim.  The RO also 
told him that it had already requested certain evidence in 
support of his claim, namely his identified VA treatment 
records from two facilities.  

Then, in a September 2002 rating decision, the RO denied the 
claim.  This decision listed evidence considered in support 
of the claim, including the veteran's May 2002 claim for 
benefits, and his VA medical records as dated from 
approximately December 2000 to June 2001.  The RO then again 
noted the law pertaining to entitlement to compensation under 
38 U.S.C.A. § 1151, and reviewed the medical history 
pertaining to the claim in great detail.  The RO then 
explained the reasons for which it had to deny the claim, 
including because the evidence established that the veteran's 
bilateral below the knee amputation was an elective procedure 
that was a natural consequence of his treatment for 
Legionnaire's disease, in addition to his many other medical 
problems.  

Then, after receipt of his May 2003 notice of disagreement, 
the RO issued a statement of the case to the veteran in May 
2003, which informed him of the information and evidence 
needed to substantiate his claim, in detail.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO also provided the text of 
several VA regulations pertinent to the claim, including: 
38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. § 3.159 (VA 
assistance in developing claims); and 38 C.F.R. § 3.358 
(addressing the requirements for compensation for disability 
from VA hospitalization, medical or surgical treatment).  
38 C.F.R. Part 3 (2004).  The RO then again reviewed the 
evidence of record and reiterated the reasons for which the 
claim was denied, the evidence it considered in denying the 
claim, and also identified evidence still needed to 
substantiate the claim.  

After the filing of his substantive appeal in June 2003, the 
RO then sent a letter to the veteran in April 2004, advising 
him that his claim was being transferred to the Board for 
appellate review, and also informing him of how he could 
still submit additional evidence to VA, if he so desired.

The veteran also participated in a videoconference hearing 
before the Board in late April 2004.  The transcript from 
that hearing is now associated with the record.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to send in any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.  Furthermore, the Board finds that 
adequate VCAA notice was provided to the veteran prior to the 
initial RO determination in this matter, and moreover, there 
is no indication or allegation of prejudicial error via the 
receipt of defective or inadequate notice from VA as to this 
claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

The Board further finds that VA has also made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The claims 
file now includes, among other information, the records 
identified as most pertinent to this appeal: the veteran's VA 
treatment and evaluation records from multiple facilities, 
dated from approximately November 2000 to April 2002.  

The Board does recognize that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) (emphasis 
added).  Accordingly, in March 2005, the Board obtained a VA 
medical opinion for this claim, and the veteran has had an 
opportunity to review and comment upon the significance of 
this opinion in relation to his case.  

Additionally, after transfer of this matter to the Board in 
April 2004, the veteran submitted additional evidence to the 
Board in April 2005, consisting of a statement in support of 
his claim and a copy of photographs documenting his medical 
condition.  The veteran, however, also provided a written 
waiver as to his right to have the RO review and consider 
this information in the first instance in support of his 
appeal.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

At this time, the veteran has not identified any additionally 
available evidence for consideration in this appeal.  Under 
the facts of this case, then, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005) (noting that the rule of prejudicial 
error as governed by 38 U.S.C.A. § 7261(b) and applicable to 
the evaluation of notice provided under 38 U.S.C.A. § 5103(a) 
should not permit "automatic" remands essentially based 
upon technicalities); Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  The Board thus finds 
that VA has done everything reasonably possible to notify and 
assist the veteran in this case, and that the record is now 
ready for appellate review.

Applicable Law

The veteran filed this claim on or after October 1, 1997, 
(specifically, in May 2002).  Accordingly, the Board will 
review this matter in light of the current criteria for 
evaluating a claim under 38 U.S.C.A. § 1151: the version of 
the law that requires evidence of VA negligence or fault.

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See Section 422(a) of Pub. L. No. 104-204.  The 
purpose of this amendment was, in effect, to overrule the 
decision of the United States Supreme Court in Brown v. 
Gardner, 115 S. Ct. 552 (1994), a case which held that no 
showing of negligence was necessary for recovery under 
section 1151.  In pertinent part, 38 U.S.C.A. § 1151 was 
amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability were service connected.  For purposes 
of this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable; 

or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title."


See 38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. 
§ 3.358 (2004).

The Board observes that this particular case focuses solely 
upon the veteran's claim that improper or inadequate VA 
medical assistance was the cause of his need to undergo a 
bilateral below the knee amputation.  As such, the 
alternative method of entitlement to compensation under 
38 U.S.C.A. § 1151 for disability as the result of the 
provision of  training or rehabilitation services by the 
Secretary, as above-mentioned, is not at issue or otherwise 
for consideration during this appeal.

In determining whether additional disability exists, a 
claimant's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment, and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  Also, the mere fact of aggravation alone will 
not suffice to make a disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
claimant.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).



Analysis of the Claim

The evidence available for review in conjunction with this 
appeal includes the veteran's record of VA treatment and 
evaluation as dated from approximately November 2000 to April 
2002, a VA medical opinion dated in March 2005, statements 
and argument provided by the veteran and his representative, 
and April 2004 testimony provided by the veteran, his son, 
and his son's mother in support of his appeal.  After careful 
consideration of all of the evidence of record, including 
that listed above, the Board finds that this claim must be 
denied.

VA medical records reflect that in November 2000, the veteran 
was admitted at a VA hospital for treatment of legionella 
pneumonia, a complication of Legionnaire's disease.  
Subsequent to this admission, he developed several 
complications, requiring continued VA treatment until 
approximately May 2001.  This treatment culminated in a two-
stage bilateral below the knee amputation procedure in March 
2001 and April 2001.  The veteran believes that that these 
amputations would not have been necessary if he had received 
appropriate VA care.  

VA treatment records show that in early November 2000, the 
veteran reported to the Acute Treatment Room of a VA facility 
with complaints of shortness of breath over the last six 
days.  He then returned for follow-up on November 18, 2000, 
with this continued complaint, as well as a history of 
coughing up yellow sputum.  After clinical assessment at this 
visit, he was diagnosed with alcohol intoxication with 
uncontrolled hypertension due to noncompliance, treated with 
medications, and then discharged the same day.  

The record further demonstrates that the veteran returned 
again for VA treatment on November 21, 2000, and at that 
time, he was diagnosed with legionella pneumonia and admitted 
for hospitalization.  He also had pulmonary edema in relation 
to the pneumonia.  He required intubation, and subsequently 
(and quickly) experienced multi-organ failure, with diagnoses 
of fulminant hepatitis, pancreatitis, acute renal failure, 
non-Q wave myocardial infarction with peak trophin at 39, and 
mental status changes.  He additionally developed sepsis 
requiring pressor support, intubation, and hemodialysis.  
Thereafter, he also developed bilateral dry gangrene of all 
toes and the plantar aspect of both feet, and a VA physician 
of record at that time, although noting that the etiology was 
unclear, related this ischemia as most likely secondary to 
the combination of hypotension and vasopressive agents 
required to treat his sepsis.  VA physicians advised the 
veteran that they needed to perform a bilateral below the 
knee amputation procedure as part of his treatment, and the 
veteran gave his consent to undergo the procedure.  After 
completion of the amputations in March 2001 and April 2001, 
the veteran was ultimately discharged from VA care in May 
2001.
 
The veteran further relates that as a part of this VA 
treatment, he was given dopamine for an extended period, and 
his family testified that during the use of this medication, 
his feet became cold and hard.  As a result, the veteran 
believes that improperly administered dopamine led to the 
need for his amputation.  The veteran and his family also 
testified that during his six months of VA treatment, he did 
not receive overall adequate care, averring that he was 
basically neglected and left unattended for long periods of 
time.  

The veteran's VA medical records further document other 
diagnosed and chronic medical conditions, including coronary 
artery disease with hypertension, peripheral vascular 
disease, and a longstanding history of alcohol abuse 
(reported as daily use of alcohol) and tobacco abuse 
(reported as use of one pack of cigarettes per day).  These 
records also document the suggestion that alcohol abuse led 
to the development of the veteran's aforementioned 
pancreatitis and hepatitis.  

In order to assist with its analysis of the veteran's claim, 
the Board sought a VA medical opinion for the claim.  The 
claims file now contains such an opinion, as provided by a VA 
staff physician who specializes in infectious disease, as 
provided in March 2005.  In this opinion, the VA physician 
reported that he had an opportunity to review all of the 
evidence of record.  

In his report, the March 2005 VA physician noted that the 
veteran had a history of untreated hypertension and alcohol 
abuse by the time of his admission to a VA facility in 
November 2000 for what was subsequently found to be 
Legionella pneumonia.  He noted that despite appropriate 
antibiotic treatment, the veteran clinically deteriorated, 
with septic shock developing in late November 2000, requiring 
intubation, dialysis, and drugs to support his blood pressure 
(dopamine and levophed).  The physician commented that these 
drugs are used to preserve blood flow to vital organs (the 
heart and brain), often at the expense of the peripheral 
circulation (in the hands and feet).  He noted that while the 
veteran recovered from his critically ill state, he was left 
with gangrene (dead, nonviable tissue) of the feet, which 
became progressively more painful, and required a two-stage 
below the knee amputation.

The March 2005 VA physician stated that Legionnaire's disease 
is often serious, and lethal.  He reported that it is one of 
the top five causes of pneumonia, and that up to 17 percent 
of patients present with low blood pressure, which can lead 
to a picture of septic shock.  He further stated that shock 
implies inadequate blood flow to the organs, which could 
manifest in many ways, including peripheral gangrene.  He did 
state that there are no reports of peripheral gangrene due to 
Legionnaire's disease, but then noted that all reports of 
symmetric peripheral gangrene cite severe sepsis as an 
underlying etiology; he therefore opined that it would not be 
surprising to find it to develop in a patient with severe 
Legionella infection.  He then advised that symmetric 
peripheral gangrene had been described as a "rare but 
dreadful complication of sepsis," and is associated with a 
mortality rate of up to 40 percent.  He stated that the 
veteran was lucky to recover as well as he did.

The March 2005 VA physician then advised that there were 
several possibilities as to why this complication developed 
in the veteran's case, including four possibilities in 
particular.  First, he noted that it could have developed 
because of a delayed onset of therapy, but he then indicated 
that at the time of the veteran's initial visits in November 
2000, his symptoms did not yet indicate the presence of 
pneumonia, so it would have been unreasonable to treat him 
for that diagnosis.  He also stated that the veteran was 
given prompt and appropriate antibiotics when he did finally 
present with a picture of pneumonia.

Second, the March 2005 VA physician stated that the 
complication could have developed in relation to the 
inappropriate use of blood pressure supportive medications 
("pressors," such as dopamine and levophed), but further 
reported that there was no indication in the medical record 
that these drugs were used any longer than necessary in the 
veteran's case.

Third, the March 2005 VA physician noted that the 
complication could have been the result of a delayed 
recognition of the presence of gangrene.  He further 
reported, however, that the early signs of gangrene are not 
specific, and that the same signs can occur as a consequence 
of pressor therapy without indicating gangrene - signs that 
may be reversible if the patient survives.  He then observed 
that there was nothing in the record to indicate when 
gangrene was recognized, and noted that even if it were 
recognized, it was unclear what therapy would be effective, 
other than minimizing pressor use and treating the infection.

Fourth, the March 2005 VA physician noted that other co-
morbidities could have been the reason for the complication.  
He observed that while a diagnosis of peripheral vascular 
disease was contained in the veteran's record, he opined that 
this was a presumptive diagnosis made because it is the most 
common cause of gangrene, and stated that he did not believe 
that it was present in the veteran's case.  He further noted, 
however, that the veteran did have profound cardiac 
dysfunction, either due to alcohol use or untreated 
hypertension.  He further noted that in addition, the veteran 
did suffer a heart attack at the time of his sepsis in 
November 2000.  Accordingly, he opined that all of this heart 
disease could have contributed to the poor blood flow to the 
veteran's feet.

The March 2005 VA physician ultimately opined in his report 
that, while the veteran did develop an additional medical 
disability as a result of medical treatment at a VA hospital, 
the cause of this disability was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  He 
also indicated in his report that the development of gangrene 
- the basis for the veteran's amputation - as a result of 
treatment for complications of his Legionnaire's disease, was 
not the result of an event that was not reasonably 
foreseeable.  He added that the veteran suffered an unusual 
complication, gangrene, of a severe infection, Legionnaire's 
disease.  He stated that the gangrene may have been 
facilitated by the use of pressor drugs, but there is no 
evidence to indicate that these life-saving drugs were used 
inappropriately.  He then concluded that as for the 
management of the gangrene, it seemed entirely appropriate, 
and the amputations which were done to minimize the veteran's 
pain and future infection risk of maintaining dead tissue, 
were undertaken with the veteran's full consent.

The Board finds that in light of the aforementioned and 
uncontradicted opinion, based upon a review of the entire 
record by an individual with appropriate medical expertise, 
and evincing that although the veteran suffered an additional 
disability (gangrene requiring amputation) as related to VA 
treatment, it was not the result of any VA fault or 
negligence, and was in fact a reasonably foreseeable 
complication of necessary treatment for his preexisting and 
potentially fatal Legionnaire's disease, the veteran's claim 
for compensation under the requirements of 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.358 must fail.  

In reaching this decision, the Board is cognizant of and 
sympathetic to the testimony provided by the veteran and his 
family that the VA treatment they observed appeared 
negligent, and that this negligence was the cause of a 
bilateral below the knee amputation that would not have been 
necessary if the veteran had received proper care.  The Board 
further notes, however, that the Court has determined that 
laypersons, such as the veteran and his family, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and so these opinions, 
unfortunately, may be entitled no weight in this appeal.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In reaching its decision herein, the Board has considered the 
benefit of the doubt rule, but as the preponderance of the 
evidence is against the veteran's claim, the evidence is not 
in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
bilateral below the knee amputations is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


